Judgment and order denying new trial unanimously affirmed, with costs. As we interpret the decision in Bishop v. New York Times Co. (233 N. Y. 446), it holds that testimony in a libel suit in enhancement of damages, to the effect that relatives of plaintiff were shunned and ostracised by their friends, with a resultant reaction of mental distress to the plaintiff, is incompetent. We are of opinion that the record before us does not contain testimony, to which exception was taken, falling within the ruling made in the case cited.
Present — Kelly, P. J., Jaycox, Kelby, Young and Kapper, JJ.